[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTIONS FOR CONTEMPT
                                    I
The court finds that the defendant wife has not complied with the part of the divorce judgment directing her to pay $12,000 to the plaintiff husband. Under the terms of the decree, this amount became due when the parties' child reached the age of majority on June 8, 1992. Interest at the rate of nine per cent per anum began to accrue on March 30, 1987. The interest due as of October 14, 1993, is $7,087.44. Hence, the defendant wife owes $19,087.44 to the plaintiff husband as of October 14, 1993.
The terms of the divorce decree requiring the $12,000 payment together with interest have not been modified. Moreover, the plaintiff did not waive his right to receive the payment. While plaintiff released a mortgage which secured the obligation, he did not thereby terminate the obligation.
                                   II
The court further finds that the plaintiff is in arrears on the alimony payments. As of October 14, 1993, he owes the defendant $13,818.00.
                                   III
Each party is in contempt of the court's orders. Plaintiff owes defendant $13,818.00 for alimony. Defendant owes plaintiff $19,087.44. These payments shall be offset. Accordingly, defendant shall pay plaintiff $5,269.44 within ninety days of today.
THIM, JUDGE CT Page 9603